Matter of Tran (2015 NY Slip Op 02075)





Matter of Tran


2015 NY Slip Op 02075


Decided on March 17, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 17, 2015

Sweeny, J.P., Renwick, Saxe, Manzanet-Daniels, Gische, JJ.


14525 1785/12

[*1] In re Truong Tran, etc.,	File Deceased. 
Sang Kim Nguyen, Petitioner-Appellant, 
Margaret Tran, Objectant-Respondent.


Marc Bogatin, New York, for appellant.
Kelley Drye & Warren LLP, New York (Alison L. MacGregor of counsel), for respondent.

Order, Surrogate's Court, New York County (Nora S. Anderson, S.), entered May 22, 2014, which denied objectant Margaret Tran's motion for summary judgment dismissing the petition, unanimously affirmed, without costs.
Surrogate's Court has broad discretionary authority to exercise its equity jurisdiction in fulfilling its responsibilities relating to the affairs of decedents, the probate of wills, and the administration of estates (see NY Const, art VI, § 12[e]; Matter of Stortecky v Mazzone, 85 NY2d 518, 523 [1995]; Matter of Tarka, 41 AD3d 345 [1st Dept 2007]).
The court did not improvidently exercise its discretion in permitting petitioner to present evidence supporting her claim that she was decedent's surviving spouse, despite statements in her tax returns that she was "single," in that marital status is a mixed question of law and fact (see Glenbriar Co. v Lipsman, 11 AD3d 352, 353 [1st Dept 2004], affd 5 NY3d 388 [2005]; Village Dev. Assoc. v Walker, 282 AD2d 369 [1st Dept 2001]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 17, 2015
CLERK